ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

Respondent has tendered to this Court a resignation from the bar of this State, pursuant to Indiana Admission and Discipline Rule 23(17).
IT IS THEREFORE ORDERED that the resignation from the bar of this *467State tendered by Respondent is accepted effective immediately. The Clerk of this Court is directed to strike Respondent’s name from the Roll of Attorneys. Respondent shall fulfill all the applicable duties under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED that any attorney disciplinary proceedings pending against Respondent are hereby dismissed as moot because of Respondent’s resignation from the bar of this State.
The Clerk of this Court is directed to forward notice of this Order to the parties and to other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justice concur.